Name: Decision of the EEA Joint Committee No 133/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  means of agricultural production;  tariff policy;  health;  agricultural policy;  agricultural activity
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(08)Decision of the EEA Joint Committee No 133/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0016 - 0017Decision of the EEA Joint CommitteeNo 133/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 1999/128/EC of 28 January 1999 repealing Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain(2) is to be incorporated into the Agreement.(3) Commission Decision 1999/246/EC of 30 March 1999 approving certain contingency plans for the control of classical swine fever(3) is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The text of point 10 (Commission Decision 98/339/EC) in Part 3.2 of Chapter I of Annex I to the Agreement shall be replaced by the following:"10. 399 D 0128: Commission Decision 1999/128/EC of 28 January 1999 repealing Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain (OJ L 41, 16.2.1999, p. 12)."Article 2The following point shall be inserted after point 8 (Commission Decision 1999/39/EC) under the heading "Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account" in Part 3 of Chapter I of Annex I to the Agreement:"9. 399 D 0246: Commission Decision 1999/246/EC of 30 March 1999 approving certain contingency plans for the control of classical swine fever (OJ L 93, 8.4.1999, p. 24)."Article 3The texts of Decisions 1999/128/EC and 1999/246/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 41, 16.2.1999, p. 12.(3) OJ L 93, 8.4.1999, p. 24.